         Case 1:21-cv-00070-JLT Document 5 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ASALI M. RICHARDSON,                                CASE NO. 1:21-cv-0070 JLT (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                        PLAINTIFF’S MOTION TO PROCEED IN
13           v.                                         FORMA PAUPERIS SHOULD NOT BE
                                                        DENIED
14    ALLISON, et al.,
                                                          (Doc. 2)
15
                         Defendants.
                                                          21-DAY DEADLINE
16

17          Plaintiff has applied to proceed in forma pauperis. (Doc. 2.) However, the Inmate
18   Statement Report submitted by the California Department of Corrections and Rehabilitation in
19   support of plaintiff’s application, shows a monthly account balance in excess of $1,000.
20          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
21   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v.
22   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must

23   be employed to assure that federal funds are not squandered to underwrite, at public expense,

24   either frivolous claims or the remonstrances of a suitor who is financially able, in whole or in

25   material part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD),

26   2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586

27   F. Supp. 848, 850 (D.R.I. 1984)). “[T]he court shall dismiss the case at any time if the court

28


                                                      1
         Case 1:21-cv-00070-JLT Document 5 Filed 03/04/21 Page 2 of 2


 1   determines the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). It appears that

 2   plaintiff has had sufficient funds over the last several months to be required to pay the filing fee

 3   in full to proceed in this action, but he chose to spend his money elsewhere. Accordingly, the

 4   Court ORDERS that within 21 days of the date of service of this order, plaintiff shall show

 5   cause why her motion to proceed in forma pauperis should not be denied and she be required to

 6   pay the filing fee in full before proceeding. Alternatively, plaintiff may file a notice of voluntary

 7   dismissal.

 8            Failure to respond to this order will result in dismissal for failure to obey a court

 9   order.

10
     IT IS SO ORDERED.
11

12      Dated:      March 3, 2021                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
